Citation Nr: 1146273	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  05-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for adrenal insufficiency (claimed as loss of function of adrenal glands). 

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for congestive heart failure with atrial fibrillation. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1951 to October 1953.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied VA compensation under 38 U.S.C.A. § 1151 for adrenal insufficiency and for congestive heart failure with atrial fibrillation. 

The Board denied this claim in a December 2008 decision.  However, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims and in April 2011 the Court issued a Memorandum Decision vacating the Board's December 2008 decision and remanding the case back to the Board.  The issues cited in the Memorandum Decision included providing adequate reasons and bases for deciding whether informed consent was given for administering steroids for the Veteran's treatment; discussing whether the treatment in September 2003 and October 2003 requiring steroids was an emergency; discussing all evidence, not just the February 2008 VA examination report, regarding whether the Veteran had congestive heart failure as a result of the treatment; and discussing the evidence dated in September 2003 and October 2003 that fluid overload caused atrial fibrillation.

Since the Board's December 2008 decision, additional relevant evidence has been added to the file that has not been considered by the RO.  In response to the Board's July 2011 90-day letter, the Veteran checked the box that he did not have anything to submit and to please proceed immediately with the readjudication of the Veteran's claim.  The form provided an option to request that the case be sent back to the RO for review of new evidence, which the Veteran did not select.  Thus, the Board determines that the Veteran has, in effect, submitted a waiver of RO jurisdiction of any newly submitted evidence.  

The issues of entitlement to an increased rating for bilateral hearing loss, nonservice-connected pension, and a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that with respect to the VA steroid treatment in September 2003 for respiratory exacerbations, informed consent was present or a reasonable person would have consented to the treatment even with the known risks, VA exercised the degree of care that would be expected of a reasonable health care provider, and the Veteran's adrenal insufficiency was a reasonably foreseeable result of exposure to steroids. 

2.  The preponderance of the evidence of record shows that any findings of congestive heart failure with atrial fibrillation in 2003 were not caused by VA treatment, or that the Veteran currently has congestive heart failure or atrial fibrillation.


CONCLUSIONS OF LAW

1.  The criteria for VA compensation under 38 U.S.C.A. § 1151 for adrenal insufficiency (claimed as loss of function of adrenal glands) are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 

2.  The criteria for VA compensation under 38 U.S.C.A. § 1151  for congestive heart failure with atrial fibrillation are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a) , prior to the initial unfavorable agency of original jurisdiction (AOJ) decision, the claimant must be provided notice consistent with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  This notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Here, the duty to notify was satisfied through a December 2003 letter to the Veteran that addressed all three notice elements and was sent prior to the September 2004 initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was not notified of effective dates for ratings and degrees of disability.  Any deficiencies in VA's duties to notify the Veteran concerning effective date or degree of disability for the claims are harmless, as compensation has been denied thus rendering moot any issues with respect to implementing an award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A .  In this case, VA obtained VA medical records and examined the Veteran for his claims in February 2008 and March 2008.  VA has satisfied its assistance duties. 

II.  Analysis

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was submitted in 2002.  For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151  require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA. 38 U.S.C.A. § 1151  (West 2002); see VAOPGCPREC 01-99 (February 16, 1999). 

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151  (West 2002). 

VA regulations governing the adjudication of claims for benefits under 38 U.S.C.A § 1151(a)  were amended, effective September 2, 2004. 69 Fed. Reg. 46,426  (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361 ).  The new regulation implements the current provisions of 38 U.S.C.A. § 1151 .  The regulations have no retroactive effect and, in any event, merely implement existing law.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  The RO considered the new regulation in March 2004 and July 2008 and the Veteran had opportunities to submit evidence before and after those decisions. Therefore, the Board finds the Veteran is not prejudiced by this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3) . 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter. 

A.  Adrenal insufficiency

The Veteran contends that VA treatment from September 2003 to present caused loss of function of his adrenal glands.  He feels that his adrenal insufficiency was caused by being prescribed the level of steroids he was given.  He asserts that he should not have been prescribed the level of steroids he was if it was going to cause permanent disability, without being told of that potential risk. 

The record reflects that the Veteran was hospitalized by VA due to an asthma exacerbation, and adrenal insufficiency was a concern.  There were two VA hospital admissions, one in April and one in May 2003, for exacerbations of chronic obstructive pulmonary disease and asthma, and steroids were continued on discharge in May 2003.  The Veteran had been admitted for weakness and shortness of breath, and had a low random cortisol.  There was a history of multiple exposures to exogenous steroids over the past 6 months, including just completing medrol dose pack and an injection of long acting steroids in the podiatry clinic 2-3 weeks beforehand.  The Veteran was assessed with adrenal insufficiency secondary to exogenous steroid exposure.  It was stated that it might take up to 18 months to normalize the cortisol response once exogenous steroids are discontinued, and that the Veteran may also need periodic supraphysiologic steroid exposure in spite of the best management of his respiratory problems when he suffers exacerbations. 

In September 2003, a VA medicine physician indicated that the Veteran had been admitted for an exacerbation of asthma complicated by atrial fibrillation.  It was being treated with as needed steroids.  A September 2003 VA medicine attending's note indicated that he was familiar with the Veteran and his care and that he concurred with the plans.  The Veteran had class III congestive heart failure needing Lasix, and a new onset of atrial fibrillation with congestive heart failure. A cardiologist had indicated that the Veteran's asthmatic disease could be contributing to his paroxysms of atrial fibrillation.  A September 12, 2003 VA pulmonary consultation report indicates that the Veteran had been hospitalized 6 days beforehand for shortness of breath, with a fever and elevated white blood count.  He was still short of breath especially with movement and had productive yellowish cough.  He was being treated with prednisone. 

On October 12, 2003, the Veteran had impressions of atrial fibrillation, chest pain, chronic obstructive pulmonary disease, possible congestive heart failure, and renal and adrenal insufficiency.  Steroids were continued. 

There is current evidence showing the deleterious effects of adrenal insufficiency.  The March 2008 VA examination report showed hypogonadia, mild gynecomastia, and diminished axillary hair.  There were small petechiae consistent with steroid exposure.  The examiner indicated that based on chart review and an endocrine note from 2003, it appeared likely that the Veteran had adrenal suppression as a result of steroid use. Therefore, the current disability requirement of the claim appears satisfied. 

The Veteran could prevail if he was not informed of the potential consequences of the steroid use prescribed, and he claims that he was not informed.  However, the record shows that he had been prescribed steroids in the past.  He also understood some of the consequences of taking steroids, as it was noted on a September 6, 2003 VA treatment record that the Veteran was offered a shot of steroids but declined and refused to take any steroids stating "it will mess up my kidneys."  VA nursing treatment plan notes dated on September 6, 8, 11, and 12, 2003 note that the goal was that the Veteran would express understanding of the disease process, medication regimen, and risk factors.  Thus, it is reasonable to deduce that the Veteran was explained the procedures for his care on each of these instances with a goal that he understood what was happening, including his medication regimen and any risk factors, such as adrenal insufficiency.  The VA physician who examined the Veteran in March 2008 indicated that physicians initiating steroids usually render the care after discussing the issue with the patient.  

Moreover, even if the VA physicians failed to provide information to the Veteran about the potential adverse effects of steroid treatment on the adrenal gland, this does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  See McNair v. Shinseki, No. 09-1813, (U.S. Vet. App. Nov. 18, 2011); 38 C.F.R. § 3.361(d)(1)(ii).  The Veteran presented to VA with difficulty breathing with a history of asthma and chronic obstructive pulmonary disease.  A reasonable person would have consented to the use of steroids to alleviate these immediate symptoms even with the risk of adrenal insufficiency with steroid use.  The Veteran had experienced respiratory problems in the past and had been using steroids for some time and his VA caregiver had noted in May 2003 that he might need periodic supraphysiologic steroid exposure in spite of the best management of his respiratory problems when he suffered exacerbations.  As steroids had been considered an acceptable, if not required, treatment option in the past and no other acceptable treatment option had been mentioned, there is no medical evidence that in the Veteran's case if he had not used steroids to control his breathing, his breathing difficulties would have been alleviated.  Weighing the consequences of being unable to breath versus adrenal insufficiency, a reasonable person would have chosen to control his respiratory exacerbations immediately even with potential future risks to the adrenal gland.  Emphasis is place on the fact that the Veteran sought out care due to his breathing problems with symptoms mimicking heart distress, that past medical interventions included steroid use, and that he had a general awareness of the risks related to steroid use.  The Veteran chose to address the immediate problem related to his breathing.  Thus, any failure to advise the Veteran of the foreseeable risk of adrenal insufficiency is considered a minor, immaterial deviation under 38 C.F.R. § 3.361(d)(1)(ii), as a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See id.  


Based on this evidence, it is more likely than not that the Veteran was informed of the risks of adrenal insufficiency before steroid treatment was initiated and that he understood the risk of steroid treatment with respect to the adrenal gland.  Even if he was not informed of these risks, this constitutes a minor, immaterial deviation under VA regulation, as a reasonable person would have consented to the steroid treatment even with knowledge of the foreseeable risks.  

As the record shows the informed consent requirement is met, there is no need for an analysis of whether the treatment was under emergency conditions under 38 C.F.R. § 17.32(b), as an exception to the informed consent requirement. 

The Veteran could prevail if he shows that he has adrenal insufficiency as a result of VA failure to exercise the degree of care that would be expected of a reasonable health care provider.  The VA physician in March 2008 indicated that usually adrenal insufficiency is treated with physiologic doses of steroids until recovery of the adrenal glands which may take up to 18 months if the patient can be weaned from large doses of steroids.  He also indicated that it is appropriate to maintain a patient on a physiologic dose of 7.5 mg prednisone a day until adrenal gland recovery.  The Veteran, he stated, was on a slightly higher dose, possibly on account of the need to suppress respiratory disease.  The examiner concluded that VA was not careless, negligent, or lacking in proper skill or faulty in producing the Veteran's adrenal insufficiency, but that instead, the adrenal insufficiency was due to using large amount of steroids which could have been life saving since the Veteran had a significant respiratory illness that had required hospital admissions in the past. He stated that patients' underlying illnesses sometimes dictate the use of large amounts of steroids which could be life saving in an acute setting, and that this in general overrides any consideration of induced adrenal insufficiency.  In light of the evidence, particularly the examiner's opinion that VA treatment was not negligent or otherwise faulty, the Board concludes that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider. 

The Veteran could prevail if he shows that he has adrenal insufficiency proximately due to events not reasonably foreseeable as a consequence of VA treatment. However, the March 2008 VA examination report indicates that the adrenal insufficiency which the Veteran had could be foreseen.  Accordingly, the Board concludes that the adrenal insufficiency was not due to events not reasonably foreseeable. 

In summary, the evidence shows that informed consent was present or that a reasonable person would have consented to the treatment even if no informed consent was given, that VA exercised the degree of care that would be expected of a reasonable health care provider, and that the Veteran's adrenal insufficiency was reasonably foreseeable.  The Board notes that the Veteran's opinions regarding whether there was faulty VA treatment are not competent, as he is a layperson.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, his statements that he was unaware of the risks of steroid exposure are not credible, as they are inconsistent with his statement he made on the VA treatment record in September 2003 in which he noted that he was aware that exposure to steroids could harm his kidneys.  While this does not specifically reflect that he knew the risks of steroid use to his adrenal gland, it demonstrates his general knowledge of some of the risks involved with use of steroids.  He also had been using steroids for a while and had presumably consented to the previous treatment for his respiratory problems.  The record does not show, nor does the Veteran contend, that there were other options for treatment of his respiratory problems or that he would have consented to any alternate treatment when he presented to the VA hospital with difficulty breathing.  It bears further notation that the symptoms the Veteran was experiencing were similar to a cardiac.  Any assertion that the Veteran would have chosen to ignore those symptoms in the face of the potential risk of adrenal insufficiency causes the Board to question the Veteran's overall credibility.   Indeed, as stated above, the Board has determined that even if the Veteran was not aware of the risks to his adrenal gland, a reasonable person would have proceeded with the treatment to alleviate his breathing difficulties even with the foreseeable risk to the adrenal gland.  Thus, any failure to inform the Veteran of risks to the adrenal gland constitutes a minor, immaterial deviation from the informed consent requirement in VA regulation.

In light of the above, VA compensation under 38 U.S.C.A. § 1151  for adrenal insufficiency is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 

B.  Congestive heart failure with atrial fibrillation

The Veteran contends that VA treatment from October 2003 to present caused congestive heart failure with atrial fibrillation of his heart, and that his heart condition is worse since his treatment. 

The Veteran was discovered to have atrial fibrillation and was hospitalized in September 2003.  A September 4, 2003 VA treatment record notes the Veteran was dehydrated and hypotensive and was given intravenous fluids of normal saline solution.  On September 5, 2003, he had acute renal insufficiency with possible dehydration and intravenous fluids were increased.  A September 7, 2003 VA progress note shows the Veteran stated that he was concerned he had received too much fluid at last hospitalization last week.  The assessment was possible fluid overload.  It was noted that it was possible with acute renal failure and intravenous fluids received both last week and with medicine administration that the extra volume was adding to the Veteran's current problems.  VA treatment records dated in September 8, 2003 show complaints of too much fluid in his abdomen, which caused him difficulty to breath, and findings of new onset of atrial fibrillation.  It also was noted that the Veteran had class III congestive heart failure and needed an intravenous administration of Lasix.  A September 9, 2003 VA treatment record shows the Veteran still complained of too much fluid in his stomach, which gave him nausea.  It was noted that the Veteran was on prednisone and that they would taper the steroids.  

A September 10, 2003 VA medical record notes the Veteran had been admitted with what appeared to be chronic obstructive pulmonary disease exacerbation and had done well with therapy but had crackles and signs of class III congestive heart failure.  An electrocardiogram was conducted and the Veteran was in atrial fibrillation.   The impression included class III congestive heart failure with ejection fraction above 55 percent needing intravenous Lasix; and new onset atrial fibrillation with congestive heart failure, on intravenous heparin.  An addendum to this note indicates that the doctor discussed the Veteran's case with the cardiology department and noted that the Veteran had asthmatic disease, which could contribute to paroxysms of atrial fibrillation in many patients.  

A pulmonary consult in September 12, 2003 reported an impression of a provisional diagnosis of chronic obstructive pulmonary disease/asthma exacerbation verses pneumonia.  Past medical history was significant for atrial fibrillation.  A September 15, 2003 VA medicine physician indicated that the Veteran had an exacerbation of asthma and new onset atrial fibrillation with congestive heart failure.   A September 19, 2003 VA clinician note shows the Veteran was initially treated for dehydration and exacerbation of chronic obstructive pulmonary disease.  He apparently had some fluid overload and had developed congestive heart failure and new onset atrial fibrillation.  A separate September 19, 2003 discharge summary note includes a discharge diagnosis of exacerbation of congestive heart failure.

An October 1, 2003 record shows the Veteran stated that he was recently discharged from the hospital after an asthma attack and dehydration and that he had developed atrial fibrillation after becoming fluid overloaded.

The Veteran was also treated by VA for congestive heart failure and atrial fibrillation in October 2003.  On October 1, 2003, his congestive heart failure was stable.  An October 6, 2003 VA cardiology consult notes the Veteran had multiple medical problems including chronic obstructive pulmonary disease and recently had an exacerbation and developed new onset atrial fibrillation after fluid overload.  On October 8, 2003, the Veteran was seen in the emergency room with complaints of dizziness and chest pain.  It was noted that cardiology had recently stopped one of his medications, digoxin, for rate control.  An October 12, 2003 note shows the Veteran had been diagnosed with atrial fibrillation one month prior and that an increased dosage of diltizem and digoxin was stopped due to renal insufficiency.  The assessment included possible congestive heart failure and adrenal insufficiency.  It was noted that prednisone would be continued.  The October 13, 2003 admission note shows an impression of atrial fibrillation with uncontrolled ventricular rate and renal insufficiency with unknown etiology.  Chronic atrial fibrillation was assessed in November 2003.  A February 2004 VA medical record indicates that the Veteran had been converted to sinus rhythm.   A July 2004 VA medical record shows an assessment of chronic atrial fibrillation, stable.  

In April 2008, a VA cardiology note shows an indication of congestive heart failure but the echocardiogram showed mild eccentric aortic valve insufficiency; mild concentric left ventricular hypertrophy with normal left ventricular systolic function; and diastolic left ventricular dysfunction, stage 1, with mild left ventricular dilation.  There was no assessment of congestive heart failure.  Atrial fibrillation was noted on VA treatment records dated in April and June 2008.  In July 2008, the Veteran complained of intermittent chest pain and systems of nausea and stated that he felt like is atrial fibrillation was starting back.  EKG and blood work tests were completed and the impression was possible early pneumonia.  Subsequent VA treatment records note a history of congestive heart failure and resolved atrial fibrillation. 

The VA examiner in February 2008 indicated that the Veteran had a long history of reversible airway disease since about 1998, with at least 6 exacerbations each year.  He was hospitalized with an exacerbation of chronic obstructive pulmonary disease and was noted to be in atrial fibrillation with controlled ventricular response.  He had already been anticoagulated due to prior deep venous thrombosis/pulmonary embolism.  He was again hospitalized in November 2003 for pneumonia and respiratory problems.  In this setting of respiratory difficulties, he was noted to be in atrial fibrillation with controlled ventricular response.  He was hospitalized in December 2003 with exacerbation of his chronic obstructive pulmonary disease and in this setting he was noted to be in atrial fibrillation with controlled ventricular response.  He subsequently saw a private cardiologist who successfully conducted a cardioversion from atrial fibrillation with controlled ventricular response to normal sinus rhythm.  He had remained in sinus rhythm since then to the best of his knowledge.  He still has chronic dyspnea on exertion with wheezing on exertion but no other symptoms that could be specifically attributed to congestive heart failure.  He also has symptoms of mild ankle edema and had never been hospitalized for congestive heart failure.  He was currently taking metoprolol for hypertension and ventricular rate control.  The record did not currently show congestive heart failure or left ventricle dysfunction and his left ventricle and atrium size had been normal in August 2004.  The examiner considered the results of myocardial perfusion studies in January 2006 and February 2008 which showed no stress induced perfusion abnormality, dyskinesis, hypokinesis, or akinesis. 

The February 2008 examiner indicated that the Veteran does not have congestive heart failure with atrial fibrillation.  Also, he had not had congestive heart failure with atrial fibrillation due to VA care or treatment.  It was also less likely than not that his atrial fibrillation had been caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, and VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  The reasons he gave were that the Veteran had never demonstrated any evidence of a condition that would lead to congestive heart failure.  He had not had a myocardial infarction, valvular heart disease, refractory hypertension, myocarditis, pericarditis, prolonged tacharrhythmias, alcohol exposure, cocaine use, or evidence of high output states.  He had had multiple evaluations of his left ventricle in the past showing normal function.  Also, there had been no evidence of myocardial ischemia on stress testing, and his left atrium had always been normal in size on echocardiogram.  While there was a diagnosis of congestive heart failure on hospitalization in September 2003, this hospitalization was for exacerbation of his severe asthmatic lung condition.  Reviewing the chart, it appeared that he had a temporary fluid overload from an exogenous source at that time.  He responded well to diuresis only.  Therefore, the examiner did not feel that the Veteran's fluid overload represented cardiac congestive heart failure or a systolic or diastolic nature.  A current study was normal indicating no congestive heart failure, and his most recent left ventricle function was normal with no wall motion abnormalities or transient dilatation. 

The doctor noted that the Veteran had severe chronic reversible airway disease (asthma), with shortness of breath, dyspnea on exertion, and wheezing frequently, and multiple admissions for exacerbation of his asthma.  Many of his asthma symptoms were the same as congestive heart failure symptoms.  However, with his preserved left ventricular function and no evidence of diastolic dysfunction, the doctor believed all of the Veteran's symptoms of shortness of breath and dyspnea on exertion were due to his asthma. 

The doctor indicated that the Veteran's atrial fibrillation was first manifest in September 2003 in the setting of an acute exacerbation of his asthma with respiratory failure.  The doctor further noted that this is a well known common precipitator of atrial fibrillation even in a healthy heart, and his ventricular response was not rapid even then.  It was rate controlled and anticoagulated and then cardioversioned in January 2004.  The Veteran converted from atrial fibrillation to normal sinus rhythm at that time, and had remained in sinus rhythm since then without an antiarrythmic therapy.  A Holter monitor in July 2007 had shown sinus rhythm and no atrial fibrillation.  The doctor reviewed all of the Veteran's telemetry strips since January 2004 and they all showed sinus rhythm, as did that day's electrocardiogram.  Therefore, he felt the Veteran's atrial fibrillation in 2003 was solely due to his exacerbation of asthma and not due to VA care.  He felt the Veteran had fluid overload in 2003 without right or left-sided systolic or diastolic failure, rather than true congestive heart failure.  Therefore, he felt that the Veteran does not have any congestive heart failure that was caused by VA care. 

The preponderance of the evidence indicates that the Veteran did not actually have true congestive heart failure in 2003, and that he has not had congestive heart failure since then.  The doctor who reported this opinion in 2008 considered medical information derived from review of the Veteran's claims folder to determine this, explaining in light of that information that it appears that the Veteran had mere fluid overload in 2003 due to his exacerbation of asthma and that the evidence did not support the existence of congestive heart failure since then.  The rationale provided was that the fluid overload was from an exogenous source and did not represent cardiac congestive heart failure in that there was preserved left ventricular function and no evidence of diastolic dysfunction.  Also the current study was normal.  Additionally, there was no evidence of myocardial ischemia on stress testing and the left atrium had always been a normal size on echocardiogram.  

As noted above, pursuant to 38 C.F.R. § 3.361(c)(1), to establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  In this case, the current clinical studies show that the Veteran does not have congestive heart failure.  Moreover, a competent and credible VA physician has submitted an opinion based on sound medical principle and rationale for why the Veteran also did not have congestive heart failure at the time of his treatment for chronic obstructive pulmonary disease and asthma in September and October 2003.  Specifically, the physician cited that there was preserved left ventricular function and no evidence of diastolic dysfunction and that many of the Veteran's asthma symptoms were the same as those for congestive heart failure.

To the extent that the VA cardiology and pulmonary physicians who treated the Veteran in September and October 2003 found that the Veteran did have congestive heart failure, these physicians are competent medical professionals who were rendering opinions based on their medical expertise.  Their primary goal, however, was to treat the Veteran's severe breathing problems and issue medication for the immediate respiratory distress, not to provide a comprehensive diagnosis of the Veteran's heart condition based on past and present clinical studies.  Moreover, they did not have the benefit of seeing the post-treatment records, which noted that there was no congestive heart failure.  Thus, while there is no reason shown to doubt the competency of the VA doctors who provided treatment in September and October 2003, their opinion that the Veteran was suffering congestive heart failure is less probative than the opinion provided by the VA examiner in 2008.  The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records.  See Prejean v. West, 13 Vet. App. 444 (2000).  In this case the Board in it is role as fact-finder assigns more probative value to the VA examiner's opinion in February 2008, as the examiner had the opportunity to review the claims file including the treatment records before and after the Veteran's treatment in September and October 2003 and the sole goal of the examiner was to render a comprehensive opinion based on the Veteran's history.

Thus, the preponderance of the evidence shows that the Veteran has not met the disability requirement for congestive heart failure.

The preponderance of the evidence also indicates that the Veteran's past atrial fibrillation was not due to VA treatment but instead was due to his asthma.  It also indicates that the Veteran no longer has atrial fibrillation.  The VA physician who reviewed the Veteran's claims folder in February 2008 explained his reasons for these conclusions.  He noted that the Veteran's atrial fibrillation had presented in the setting of an exacerbation of his asthma, and that since cardioversion, the Veteran had had a normal sinus rhythm and has remained in sinus rhythm since then without an antiarrythmic therapy.  

With respect to the notes in September and October 2003 that the fluid overload occurred coincident with the atrial fibrillation, there were no actual comprehensive medical findings that the administration of intravenous fluids by VA caused his atrial fibrillation.  The Veteran often stated that his fluid overload caused his atrial fibrillation, but as a lay person he is not competent to provide this medical opinion.  The rest of the findings indicate that there was fluid overload and atrial fibrillation that co-existed but there was never a definitive statement made that one was related to the other.  In fact, on consultation with a cardiologist in September 19, 2003, it was noted that the Veteran had asthmatic disease, which could contribute to paroxysms of atrial fibrillation in many patients.  In analyzing causation, merely showing that a veteran received treatment and has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  

The preponderance of the evidence shows that that the Veteran did not have congestive heart failure or atrial fibrillation as a result of the VA treatment in question, or that he continues to have either of these. 

The Board notes that the Veteran's opinions regarding whether the VA treatment caused his congestive heart failure and atrial fibrillation, and whether there was faulty VA treatment, are not competent, as he is a layperson.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.").  

The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 


ORDER

VA compensation under 38 U.S.C.A. § 1151 for adrenal insufficiency (claimed as loss of function of adrenal glands) is denied. 

VA compensation under 38 U.S.C.A. § 1151 for congestive heart failure with atrial fibrillation is denied. 




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


